TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-14-00316-CV



                                             J. B., Appellant

                                                     v.

                    Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
     NO. D-1-FM-12-006145, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                                                ORDER


PER CURIAM

                   On August 14, 2014, this Court affirmed the trial court’s order terminating J.B.’s

parental rights to his minor child.1 See Tex. Fam. Code § 161.001. On August 15, 2014, this Court

received appellant’s motion for extension of time to file an appellant’s brief. We construe this

motion as a motion for extension of time to file a motion for rehearing and grant the motion in part.

See Tex. R. App. P. 49.8. If appellant wants to file a motion for rehearing, he must do so by

September 15, 2014.

                   It is ordered on August 22, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin



          1
              We refer to the father by his initials only. See Tex. Fam. Code § 109.002(d); Tex. R. App.
P. 9.8.